                        1:20-cv-01139-JES-JEH # 83          Page 1 of 2
                                                                                                     E-FILED
                                                   Monday, 02 November, 2020 03:13:22 PM
                                                              Clerk, U.S. District Court, ILCD
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 PEORIA DIVISION

MAVIDEA TECHNOLOGY GROUP,                           )
LLC                                                 )
                                                    )
                      Plaintiff,                    )
       vs.                                          )       Case No.: 1:20-CV-1139
                                                    )          (Jury Demanded)
JAMIE WARMBIR; CHARLOTTE                            )
WARMBIR; WARMBIR IT SOLUTIONS, LLC,                 )
an Illinois limited liability company;              )
                                                    )
                      Defendants.                   )

                              CERTIFICATION OF COUNSEL

To:    Mr. A. Christopher Cox                       Mr. Jeffrey R. Shelton
       Cox & Fulk, LLC                              18 Donna Drive
       202 N. Center Street                         Normal, IL 61761
       Bloomington, IL 61701                        E-Mail: Jeffrey.r.shelton@gmail.com
       E-Mail: christophercox@coxandassoc.com

       NOW COMES the Plaintiff, MAVIDEA TECHNOLOGY GROUP, LLC, by Michael A.
Powell, and Jason Bartell, of Bartell Powell LLP, and certifies that it has this date (November 2,
2020) served upon Jeffrey Shelton, via e-mail, the following:
       Agreed Order file stamped on 10-19-20;

       Docket Text from U.S. District Court, Central District of Illinois dated 10-19-20;

      Additional Docket Text from U.S. District Court, Central District of Illinois dated 10-19-
20, modified to correct Motion at issue for 12/8/20.

DATED: November 2, 2020                             MAVIDEA TECHNOLOGY GROUP, LLC



                                                    By:     /S/ Michael A. Powell
                                                               Michael A. Powell
                                                               ARDC#: 6257615




                                                1
                                      1:20-cv-01139-JES-JEH # 83                                Page 2 of 2



                                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 2, 2020, the foregoing Certification of Counsel was
filed electronically using the CM/ECF system which will send notification of such filing to the
following:

           Mr. A. Christopher Cox
           Cox & Fulk, LLC
           202 N. Center Street
           Bloomington, IL 61701
           E-Mail: christophercox@coxandassoc.com



                                                                                                  /S/ Michael A. Powell




BARTELL POWELL LLP
Jason S. Bartell # 6255602
Michael A. Powell # 6257615
10 E. Main Street
Champaign, IL 61820
Phone: 217-352-5900
Fax: 217-352-0182
Primary Email: jbartell@bartellpowell.com
Primary Email: mpowell@bartellpowell.com
Secondary Email: kwoolridge@bartellpowell.com




S:\History\BP\Mavidea.Warmbir-811001\Mavidea v. Warmbir, et al.-811001\Certification.Counsel.J.Shelton.110220.kw.docx




                                                                            2
